Citation Nr: 1132986	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  06-25 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for a service-connected injury of the left wrist (minor wrist). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to May 1971.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida. 

In February 2009, the Veteran testified before the undersigned Veterans Law Judge in a video conference hearing.  A copy of the transcript of this hearing has been incorporated into the record. 

In May 2009, the Board remanded the above claim and a claim of entitlement to service connection for right hip arthritis, to include as secondary to the Veteran's service-connected left hip disorder.  Subsequently, the RO issued a rating decision in September 2010 granting the Veteran's claim for the right hip arthritis.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  As such, the Veteran's claim for benefit for right hip arthritis will not be addressed below.

In addition, the issue of entitlement to an award of special monthly compensation (SMC) based on loss of use of his left hand has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of entitlement to a disability evaluation in excess of 20 percent for a service-connected injury of the left wrist (minor wrist). 

The Board notes that the Veteran was rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5214.

Limitation of motion of the wrist is addressed under Diagnostic Code 5215.  A 10 percent rating represents the maximum available benefit under that Code.  Thus, the appellant is in receipt of the maximum evaluation assignable for limitation of motion, major or minor.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

To warrant a higher rating, the evidence must demonstrate ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  Under Diagnostic Code 5214, a 20 percent disability evaluation is warranted when there is favorable ankylosis in 20 to 30 degrees dorsiflexion in the minor wrist.  A 30 percent disability evaluation is contemplated for ankylosis of the minor wrist in any other position, except favorable.  A 40 percent rating is assigned for ankylosis of the minor wrist when ankylosis is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  Id.

As stated above, the Board remanded this matter in May 2009 for a contemporaneous examination based on the Veteran's contention that his disability has worsened.  As a result, the Veteran was afforded a VA examination in March 2010.  The VA examination record reported that "[a] goniometer was used to measure range of motion.  Testing of the left wrist [revealed] there was no motion in dorsiflexion, palmar flexion, radial deviation, or ulnar deviation secondary to his fusion.  There was no pain.  On repetitive testing no limitation due to fatigue, weakness, or incoordination was noted and range of motion values were unchanged from baseline testing." 

Subsequently, in May 2011, the Veteran's representative submitted a Brief contending that while it was noted there was no motion, the ankylosis of the wrist was not properly addressed.  Therefore, the Veteran's representative stated the March 2010 examination is inadequate for use in the adjudication of the Veteran's claim.  In addition, the Veteran submitted a statement to the Board in January 2011 that the March 2009 VA examination did not accurately measure the strength, functionality, and pain of the left wrist.

The Board notes that VA's duty to assist requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability, and accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  This medical examination must consider the records of prior medical examinations and treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board not required to accept doctors' opinions that are based upon the Veteran's recitation of medical history); Owens v. Brown, 7 Vet. App. 429 (1995).  

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected injury of the left wrist (minor wrist).  The claims file must be made available for the examiner to review, and the examination report must indicate that this was accomplished.   All appropriate tests or studies (to include x-rays) should be accomplished (with all findings made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner is requested to describe all manifestations and symptoms of the Veteran's service-connected left wrist disability.  The examiner should report the range of motion of the left wrist in degrees for dorsiflexion, palmar flexion, ulnar deviation, and radial deviation.  The examiner is asked to report whether ankylosis in the left wrist is present, and if so, at what degree.   The examiner should report whether the left wrist disability is manifested by weakened movement, excess fatigability, lack of endurance, or incoordination.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  Furthermore, the examiner should also consider the Veteran's lay statements regarding his symptomatology.  

The examiner should set forth all examination findings, together with the complete rationale for the opinions expressed, in the examination report.

2. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim, considering all applicable laws and regulations.  The AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


